DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102a2 as being anticipated by Galula et al (US20180109622) hereinafter Lalula.

As to claim 1, Lalua discloses a communication module for a user of a serial bus, the communication module configured to: receive a first message stream, encompassing a 
 and provide, via a second interface, each respective message of the first message stream as a message of a second message stream, as a function of a configuration state and as a function of at least one property of the respective message of the first message stream (Fig. 2, and interface after processing by authentication element 47 and returned through a second interface, para. 0057). 
 
As to claims 2, and 14, Galula discloses the communication module, wherein the communication module is configured to: ascertain a respective forwarding indicator for each respective message of the first message stream, as a function of the configuration state of the communication module and as a function of the at least one property of the respective message, with the aid of a configuration unit; and provide the respective message of the first message stream as a message of the second message stream only when the respective forwarding indicator indicates the provision (Fig. 2 with the authentication component 47, and the processing from processor 41, para. 0058).
  
As to claim 3, Galula discloses the communication module, wherein the communication module is configured to receive the configuration state of the communication module from a control unit (Fig. 2, with processor 41 and para. 0058).  

As to claim 4, Galula discloses the communication module, wherein the communication module is configured to: receive a message which encompasses at least one activation 
 
As to claim 5, Galula discloses the communication module, wherein a multitude of configurations ascertained in advance are stored on a memory unit (Fig. 2, with memory 45/46, para. 0058).  

As to claim 6, Galula discloses  the communication module, wherein each configuration of the configurations encompasses a multitude of entries, which each positively define which at least one property of the message of the first message stream, in which configuration state, indicates a forwarding of a received message of the first message stream as a message of the second message stream (Fig. 3, and para. 0062).
  
As to claim 7, Galula discloses the communication module, wherein the at least one property of the respective message encompasses an object identifier, which characterizes content of the message (Fig. 3 where the content is characterized as an anomaly, para. 0062).  

As to claim 8, Galula discloses the communication module, wherein the at least one property of the respective message includes a transport direction of the respective message (para. 0064).  



As to claim 10, Galula discloses the communication module, wherein the communication module is configured to: receive the first message stream from the bus (Fig. 2, and para. 0055); and transmit the second message stream to a control unit (Fig. 2, and para. 0055).  

As to claim 11, Galula discloses the communication module, wherein the communication module is configured to: receive the first message stream from the bus and from a control unit (Figs. 1c, and 2, and paras. 0053-0055); 
and transmit the second message stream to the control unit and to the bus (Fig. 2, and para. 0055).  

As to claim 12, Galula discloses a control unit for a motor vehicle, comprising: a communication module for a serial bus of the motor vehicle, (Fig. 1B, and para. 0053)  the communication module configured to: receive a first message stream, encompassing a multitude of messages, via a first interface (Fig. 2 with first interface takes in a plurality of message through port 42, and para. 0055); 
and provide, via a second interface, each respective message of the first message stream as a message of a second message stream, as a function of a configuration state and as a function of at least one property of the respective message of the first 

As to claim 13, Galula discloses a method for operating a communication module of a user of a serial bus, the method  (Fig. 3) comprising the following steps: receiving, via a first interface, a first message stream encompassing a multitude of messages (Fig. 2 with first interface takes in a plurality of message through port 42, and para. 0055);
 and providing, with the aid of a second interface, each respective message of the messages of the first message stream as a message of a second message stream, as a function of a configuration state and as a function of at least one property of the respective message of the first message stream (Fig. 2, and interface after processing by authentication element 47 and returned through a second interface, para. 0057)..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20190342115, 20190334932, and 20190005237 among other teach the concept of managing abnormalities in a vehicular control system through detection, and message filtering.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184